Citation Nr: 1603204	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1988 to September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in October 2014, when the Board reopened the claim for entitlement to service connection for a psychiatric disability, and remanded the reopened claim for additional development.

In February 2008, the Veteran submitted a claim for entitlement to service connection for PTSD.  See VA Form 21-4138, Statement in Support of Claim, received in February 2008.  In April 2008, the Veteran submitted a separate claim to reopen the previously denied claim for entitlement to service connection for depressive affective disorder.  See VA Form 21-4138, received in April 2008.  The claims were adjudicated as separate issues in the April 2009 rating decision.  In December 2009, the Veteran submitted a notice of disagreement as to the April 2009 rating decision's denial of those two issues.  In October 2011, prior to issuance of a statement of the case on the matters, the Veteran, through his representative requested that the claim for entitlement to service connection for PTSD be withdrawn.  See VA Form 21-4138, received in October 2011.  Claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Here, PTSD is considered to be a psychiatric disability separately and distinctly diagnosed from any other psychiatric disability the Veteran may have.  The Veteran's PTSD claim was treated as separate from his claim for service connection for mood disorder throughout the appeal period.  The Veteran asked that his claim for entitlement to service connection for PTSD be withdrawn, and the RO complied with the request while proceeding with the appeal of the claim for entitlement to service connection for mood disorder.  Thus, based on a review of the evidence of record and the Veteran's assertions, the Board finds that the claim at issue here is most appropriately framed as listed on the title page, and that the Veteran's claim for entitlement to service connection for PTSD has been withdrawn and is not before the Board at this time.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.").

Following issuance of the most recent supplemental statement of the case for the matter on appeal, additional evidence was associated with the record.  The Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2015).  However, because the case must be remanded for additional development, the AOJ will have an opportunity to consider any additional evidence in the first instance when it readjudicates the claim following completion of the additional development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran's representative submitted a letter entitled "Request to Change BVA Hearing to Video-Conference Hearing."  In the letter, the representative states, "The claimant timely filed a VA Form 9, requesting an in-person Board hearing at a local VA office," and, "The claimant requests the hearing be scheduled as a video-conference."  The Board notes that, on his substantive appeal, the Veteran indicated that he did not want a Board hearing, and that the Veteran did not request a hearing before the Board at his local VA office at any time.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2012.  Nevertheless, the Board accepts the representative's July 2015 letter as a request for a videoconference Board hearing.  See 38 C.F.R. § 20.703 (An appellant, or an appellant's representative, may request a hearing before the Board at a VA field facility when submitting the substantive appeal or anytime thereafter).  As such, the case must be remanded so that the Veteran may be scheduled for a videoconference Board hearing.  38 C.F.R. § 20.704.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board.  Notify the Veteran and his representative of the date, time, and location of the hearing.  See 38 C.F.R. § 20.704.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




